

Exhibit 10.9 - Prendeville Change in Control Severance Agreement


CHANGE IN CONTROL SEVERANCE AGREEMENT
 
This Change in Control Severance Agreement (the “Agreement”) is made and entered
into as of this 29th day of June, 2005 (the “Effective Date”), by and between
SEMCO Energy Inc., a Michigan corporation (the “Company”), and Mark T.
Prendeville (“Executive”).
 
WHEREAS, among other things, the Company believes that, in the event a
transaction is proposed that would, if consummated, constitute a Change in
Control (as defined below), it is important to the Company that Executive be
induced to remain in his position and focused on pursuing the best interests of
the Company and its shareholders and not be distracted by personal uncertainties
and risks created by the prospect of such a Change in Control;
 
WHEREAS, the Company desires to employ, or continue to employ, Executive, on the
terms and conditions set forth in this Agreement, which is intended to supersede
all prior such agreements and understandings between Executive and the Company
with respect to the subject-matter hereof;
 
NOW, THEREFORE, in consideration of the compensation and other benefits of
Executive’s employment and, if applicable, Executive’s continued employment, by
the Company, and the mutual covenants and agreements hereinafter set forth,
Executive and the Company agree as follows:
 
1.
Employment.

 
1.1. Executive is employed by the Company as Vice President and Deputy General
Counsel as of the Effective Date, and Executive hereby accepts and, if
applicable, continues such employment, upon the terms and conditions hereinafter
set forth. Executive shall report to the Senior Vice President and General
Counsel and have such functions, authority, duties and responsibilities as are
customarily given to persons in such positions at a company with publicly-traded
securities.
 
1.2. Executive agrees that, throughout Executive’s employment with the Company,
Executive will (i) faithfully render such services as may be reasonably
delegated to, or required of, Executive by the Company, (ii) and devote
Executive’s entire business time, best efforts, ability, skill and attention, in
good faith, to the Company’s business, and (iii) follow and act in accordance
with the rules, policies, and procedures of the Company. Executive shall serve
on a full-time basis; provided, however, that it shall not be a breach of this
Agreement for Executive to serve on corporate, industry trade group, civic or
charitable boards or committees or to engage in other activities, with the
consent of the President and Chief Executive Officer and so long as such
activities do not materially interfere with the performance of Executive’s
duties and responsibilities to the Company.
 
2. Employment “At Will”. Executive and the Company agree that, except as
otherwise provided herein with respect to Executive’s rights upon a Change in
Control, Executive’s employment with the Company is “at will” and is not for any
specified term.
 
 
 

--------------------------------------------------------------------------------

 
3.
Certain Definitions. For purposes of this Agreement, the following definitions
shall apply:

 
3.1. “Change in Control” shall mean:
 
3.1.1. the direct or indirect sale, lease, exchange or other transfer of all or
substantially all of the assets of the Company to any Person or entity or group
of Persons or entities acting in concert as a partnership or other group (a
“Group of Persons”) (other than a Person described in clause (i) of the
definition of Affiliate);
 
3.1.2. the consummation of any consolidation or merger of the Company with or
into another corporation with the effect that the stockholders of the Company
immediately prior to the date of the consolidation or merger hold less than 51%
of the combined voting power of the outstanding voting securities of the
surviving entity of such merger or the corporation resulting from such
consolidation ordinarily having the right to vote in the election of directors
(apart from rights accruing under special circumstances) immediately after such
merger or consolidation;
 
3.1.3. the stockholders of the Company shall approve any plan or proposal for
the liquidation or dissolution of the Company;
 
3.1.4. a Person or Group of Persons acting in concert as a partnership, limited
partnership, syndicate or other group shall, as a result of a tender or exchange
offer, open market purchases, privately negotiated purchases or otherwise, have
become the direct or indirect beneficial owner (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
(“Beneficial Owner”) of securities of the Company representing 30% or more of
the combined voting power of the then outstanding securities of the Company
ordinarily (and apart from rights accruing under special circumstances) having
the right to vote in the election of directors; or
 
3.1.5. a Person or Group of Persons, together with any Affiliates thereof, shall
succeed in having a sufficient number of its nominees elected to the Board of
Directors such that such nominees, when added to any existing director remaining
on the Board of Directors after such election who is an Affiliate of such Person
or Group of Persons, will constitute a majority of the Board of Directors.
 
3.1.6. For purposes of this definition, “Affiliate” of any specified Person
shall mean (i) any other Person which, directly or indirectly, is in control of,
is controlled by or is under common control with such specified Person or (ii)
any other Person who is a director or officer (A) of such specified Person, (B)
of any subsidiary of such specified Person or (C) of any Person described in
clause (i) above or (iii) any Person in which such Person has, directly or
indirectly, a five (5) percent or greater voting or economic interest or the
power to control. For the purposes of this definition, “control” of a Person
means the power, direct or indirect, to direct or cause the direction of the
management or policies of such Person whether through the ownership of voting
securities, or by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.
 
 
 

--------------------------------------------------------------------------------

 
3.1.7. “Person” shall mean any individual, corporation, partnership, joint
venture, association, joint-stock company, trust, unincorporated organization,
government or any agency or political subdivision thereof or any other entity
within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act.
 
3.1.8. “Voting power” shall mean the voting power of all securities of a Person
then outstanding generally entitled to vote for the election of directors of the
Person (or, where appropriate, for the election of persons performing similar
functions).
 
3.1.9. Nothwithstanding the definitions set forth in this Section 3.1, the Board
of Directors may determine, after a review of the facts and circumstances
surrounding a particular transaction, in its sole discretion, that consummation
of the transaction shall constitute a Change in Control for purposes of this
Agreement.
 
3.2. “Base Salary” shall mean the base cash compensation paid to Executive.
 
3.3. “Target Annual Bonus” shall mean a percentage applied to Executive’s Base
Salary that produces an annual lump sum bonus payable to Executive in accordance
with the Company’s then-existing Short-Term Incentive Plan (the “STIP”). The
STIP shall afford Executive a reasonable opportunity to earn the Target Annual
Bonus and, depending on his performance and the financial performance of the
Company, such lesser or greater annual lump sum payments as may be awarded under
the STIP.
 
3.4. “Long-Term Incentive Award Target” shall mean a percentage applied to
Executive’s Base Salary that produces an annual target for grants to the
Executive under the Company's then-existing Long-Term Incentive Plan (the
“LTIP”).
 
4.
Termination of Employment.

 
4.1. Prior to the consummation of a transaction constituting a Change in Control
and subject to Section 4.3.2 hereof, either Executive or the Company may
terminate Executive’s employment relationship at any time, with or without
reason therefor or notice thereof.
 
4.2. In the event that a transaction constituting a Change in Control has been
consummated within the 24 months preceding such termination, Executive’s
employment relationship may be terminated by the Company for the following
reasons:
 
4.2.1. Termination Due to Death. Executive’s employment shall be terminated
immediately upon the death of the Executive.
 
4.2.2. Termination Due to Disability. If the Company determines, in good faith,
that the Disability (as defined below) of Executive has occurred, it may give
Executive written notice of its intention to terminate Executive’s employment.
In such event, Executive’s employment shall terminate effective on the 30th day
after receipt of such notice by Executive (the “Disability Effective Date”), if
, within 30 days after such receipt, Executive shall not have returned to the
performance of his essential functions, with or without reasonable
accommodation. For purposes of this Agreement, “Disability” shall mean the
inability of Executive to perform a material portion of his duties for 180
consecutive days as a result of incapacity due to a mental or physical
condition, which is determined to be total and permanent by a physician selected
by the Company.
 
 
 

--------------------------------------------------------------------------------

 
4.2.3. Termination for Cause. The Company may terminate Executive’s employment
for Cause. For the purposes of this Agreement, “Cause” shall mean:
 
4.2.3.1 Executive’s continued failure or inability to perform any material
duties reasonably assigned to Executive (other than any such failure resulting
from Executive’s death or Disability) or Executive’s substantial performance
deficiencies, after (i) Executive is given a written demand by the Board of
Directors identifying the manner in which the Company believes (a) Executive has
not performed such duties or, as applicable, (b) the reasons for finding
Executive’s performance to be deficient, and (ii) Executive’s subsequent failure
to (a) cure or (b) otherwise address, to the reasonable satisfaction of the
Board of Directors, the matters set forth in such written demand within 60 days;
or
 
4.2.3.2 a material breach of this Agreement by Executive; or
 
4.2.3.3 Executive’s commission of fraud against the Company or his engaging in
willful misconduct which is materially injurious to the Company, monetarily or
otherwise; or
 
4.2.3.4 Executive’s willful misconduct involving a third party or conviction of
a felony or submission of a guilty or nolo contendere plea by Executive with
respect thereto.
 
4.2.3.5 For purposes of this definition, no act or omission on Executive’s part
shall be considered “willful” unless done or omitted to be done by Executive in
bad faith, recklessly, or in the absence of a reasonable belief that Executive’s
act or omission was in the best interests of the Company.
 
4.2.4 Termination without Cause. The Company may terminate Executive’s
employment for any reason not amounting to Cause, upon not less than 60 days’
prior written notice to Executive.
 
4.3. In the event that a transaction constituting a Change in Control has been
consummated within the 24 months preceding such termination, Executive’s
employment relationship may be terminated by Executive for the following
reasons:
 
4.3.1. Termination by Executive with Good Reason. Executive’s employment may be
terminated by Executive with Good Reason. For the purposes of this Agreement,
“Good Reason” shall mean any of the following actions taken without Executive’s
consent, in writing:
 
4.3.1.1 the assignment to Executive of any duties that are materially
inconsistent with Executive’s position (including status, office, titles and
reporting relationships), functions, authority, duties or responsibilities as
contemplated by this Agreement, or any other action by the Company which results
in a material diminution in Executive’s position, functions, authority, duties,
or responsibilities, excluding an isolated, insubstantial and inadvertent action
not taken in bad faith and which is remedied by the Company within 30 days after
receipt of written notice thereof given by Executive; or
 
 
 

--------------------------------------------------------------------------------

 
4.3.1.2 a material breach of this Agreement by the Company; or
 
4.3.1.3 a reduction in Executive’s Base Salary, Target Annual Bonus, or
Long-Term Incentive Award Target; or
 
4.3.1.4 the relocation of the Company’s headquarters by more than 50 miles or
the assignment of Executive to a work location that is more than 50 miles from
his work location (as determined by his work location immediately preceding the
announcement of the transaction which, when consummated, constituted the Change
in Control referred to in this Section 4.3); provided, however, that to the
extent reasonably required and substantially consistent with such travel
immediately prior to consummation of the transaction constituting a Change in
Control, travel by the Executive on Company business shall not be deemed a
change in his work location; or
 
4.3.1.5 the failure of any successor to the Company to adopt and agree to be
bound by this Agreement, in writing, and thereafter honor the Company’s
obligations hereunder.
 
4.3.2 Anything in this Agreement to the contrary notwithstanding, if (i) a
transaction constituting a Change in Control is consummated, (ii) Executive’s
employment with the Company is terminated within one year prior to the date on
which such consummation occurred, and (iii) it is reasonably demonstrated by the
Executive that such termination of employment (a) was at the request of a third
party which had taken, or subsequently took, steps reasonably calculated to
effect a Change in Control, or (b) otherwise arose in connection with or
anticipation of a transaction which, if consummated, would constitute a Change
in Control, then, for purposes of this Agreement and notwithstanding any other
action taken by the Company or Executive (including the execution of a general
release of claims), Executive’s termination shall be deemed to have occurred
with Good Reason after consummation of a transaction constituting a Change in
Control.
 
4.3.3 Termination by Executive without Good Reason. Executive’s employment may
be terminated by Executive, for any reason not amounting to Good Reason, upon
not less than 60 days’ prior written notice to the Company.
 
4.4. Notice of Termination after Change in Control. Any termination of
Executive’s employment within 24 months after consummation of a transaction
constituting a Change in Control (other than by death) shall be communicated to
the other party by Notice of Termination given in accordance with this section.
For purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) states the specific termination provision in this Agreement relied
upon, (ii), to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated, and (iii) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the termination date.
 
 
 

--------------------------------------------------------------------------------

 
4.5. Date of Termination. “Date of Termination” means: (i) if Executive’s
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of Executive or the Disability Effective
Date, as the case may be; (ii) if Executive’s employment is terminated by the
Company for Cause or by Executive with Good Reason, the date of receipt of the
Notice of Termination or any later date specified therein, as the case may be;
(iii) if Executive’s employment is terminated by the Company without Cause or is
terminated by Executive without Good Reason, the Date of Termination shall be
the date specified in the notice, which must be at least 60 days after the
notice is given.
 
4.6. Obligations upon Termination after Change in Control. Upon Executive’s
termination within 24 months after consummation of a transaction constituting a
Change in Control, this Agreement shall terminate and all rights and obligations
of the parties hereunder shall cease, except (i) as otherwise expressly provided
herein, and (ii) for the following:
 
4.6.1. In any event, Executive shall be entitled to receive his Base Salary
through the Date of Termination to the extent not theretofore paid, any accrued
vacation pay, and to the extent not theretofore paid or provided, any other
amounts or benefits (including, without limitation, vested benefits) required to
be paid or provided under any plan, program, policy or agreement (including,
without limitation, to the extent it has been earned for the preceding year but
not paid, Executive’s annual lump sum bonus).
 
4.6.2. If Executive’s employment is terminated by death or Disability, by the
Company with Cause, or by the Executive without Good Reason, no further payments
shall be due and owing to Executive hereunder.
 
4.6.3. If Executive’s employment is terminated by the Company without Cause or
by the Executive with Good Reason, then Executive shall thereafter receive (i)
an amount equal to 2 times the sum of (a) his Base Salary plus (b) his Target
Annual Bonus, payable in a lump sum within 60 days following the Date of
Termination, together with the pro rata portion of the annual lump sum bonus
earned by Executive for the year in which his employment is terminated,
calculated based on his Target Annual Bonus and without any other adjustment for
Executive’s performance or otherwise.
 
4.6.4. If Executive’s employment is terminated by the Company without Cause or
by Executive with Good Reason, then the Company shall thereafter continue
medical and other welfare benefits coverages for Executive and Executive’s
family, which shall be substantially the same as those which would have been
provided to them under the plans, programs, practices and policies in effect at
the time of his termination, as if Executive’s employment had not been
terminated, for 2 years; provided, however, that if Executive becomes
re-employed with another employer and is eligible to receive substantially
similar medical and other welfare benefits coverages under another employer’s
plans, at substantially similar cost to Executive, then the Company-provided
medical and other welfare benefit coverages described herein shall be deemed
secondary to such other medical and other welfare benefit coverages.
 
 
 

--------------------------------------------------------------------------------

 
4.6.5. Executive shall be entitled to continue, at his expense, medical or other
welfare benefits for Executive and Executive’s family, as provided under state
or federal law, after the medical and other welfare benefits coverages provided
under Section 4.6.4 end.
 
4.6.6. If Executive’s employment is terminated by the Company without Cause or
by Executive with Good Reason, the Company shall pay the actual cost of
outplacement services for Executive up to a total of $10,000.
 
4.6.7. Executive’s LTIP awards shall vest as provided in the LTIP.
 
4.6.8. As a condition of receiving any payments or benefits pursuant to Sections
4.6.3, 4.6.4, or 4.6.6, Executive shall execute a general release of claims
(including, without limitation, any claims arising under federal, state, or
local law, rules, regulations, or orders related to the termination of
Executive’s employment and this Agreement) substantially in the form attached
hereto at Exhibit A.
 
4.6.9. Executive shall not be required to mitigate the amount of any payment or
benefit provided hereunder by seeking other employment or otherwise. Except as
provided herein, the amount of any such payment or benefits hereunder shall not
be reduced by any compensation earned, payment made, or benefits received by
Executive as a result of obtaining such employment or engaging in any other
other activity.
 
4.6.10. The termination of Executive’s employment pursuant to this Section 4 or
otherwise shall not terminate or otherwise affect the rights and obligations of
the parties pursuant to Sections 5 through 15.
 
5.
Confidential Information.

 
5.1. Both during his employment and for a period of 2 years following
termination of his employment within 24 months after consummation of a
transaction constituting a Change in Control, Executive shall exercise due care
to protect from disclosure all secret or confidential information, knowledge or
data relating to the Company, its businesses and strategic plans, possessed or
known by or disclosed or made available to Executive during his employment and
which shall not be or have become public knowledge (other than as a result of a
breach of this Agreement).
 
5.2. For a period of 2 years following termination of his employment within 24
months after consummation of a transaction constituting a Change in Control,
Executive shall not, without the prior written consent of the Company,
communicate or divulge any such secret or confidential information, knowledge or
data to any other person, except as required by law; provided that, in any such
case, Executive shall give the Company prompt prior written notice of such legal
requirement so that the Company may seek, at its sole expense, a protective
order or other appropriate remedy to protect such information from disclosure or
to limit such disclosure.
 
5.3. Nothing in Sections 5.1 or 5.2 hereof shall be deemed to modify in any way
Executive’s professional obligations with respect to maintaining the
confidentiality of information learned in connection with his representing and
advising the Company as its counsel.
 
 
 

--------------------------------------------------------------------------------

 
6. Post-Termination Restrictions. Executive acknowledges that the Company (i)
has spent substantial money, time and effort to develop secret or confidential
information, knowledge or data relating to the Company, its businesses and
strategic plans, possessed or known by or disclosed or made available to
Executive during his employment, and (ii) is employing Executive with the
understanding that, following the termination of his employment within 24 months
after consummation of a transaction constituting a Change in Control, Executive
will not put himself in a position in which the Company’s ability to execute its
strategic plan might be compromised. Accordingly, Executive agrees that during
his employment at the Company and for 2 years following the termination of his
employment within 24 months after consummation of a transaction constituting a
Change in Control, irrespective of the reasons for or circumstances surrounding
that termination, Executive shall not, directly or indirectly (whether as owner,
partner, consultant, employee or otherwise), unless the Company consents thereto
in writing:
 
6.1. cause or attempt to cause any person or entity to divert, terminate, limit,
modify or fail to enter into any existing or potential business relationship
with the Company; or
 
6.2. induce or attempt to induce any employee, consultant or advisor of the
Company to leave his or her position with the Company, change his relationship
with the Company, or accept employment or an affiliation involving a Competing
Activity. For purposes of this Agreement, a “Competing Activity” is any person
or entity which is engaged in business in the States of Michigan and Alaska that
is competitive with any business in which the Company is engaged at the time of
the Executive’s termination, or which is, on that date, is engaged in a business
that is competitive with any business described in the Company’s strategic plan
approved by the Board of Directors.
 
6.3. Nothing in Sections 6.1 and 6.2 hereof shall be deemed to modify in any way
Executive’s professional obligations with respect to his ability to represent
and advise clients whose interests are, or may be, adverse to those of the
Company.
 
7. Acknowledgment Regarding Restrictions. Executive acknowledges that the
restraints set forth in Sections 5 and 6 (both separately and in total) are
reasonable and enforceable in view of the Company’s legitimate interests in
protecting its secret or confidential information, knowledge or data relating to
the Company, its businesses and strategic plans, those strategic plans
themselves, and the Company’s goodwill generally.
 
8. No Waiver of Rights. The Company’s failure to enforce at any time any of the
provisions of this Agreement or to require at any time performance by Executive
of any of the provisions hereof shall in no way be construed to be a waiver of
such provisions or to affect either the validity of this Agreement, or any part
hereof, or the right of the Company thereafter to enforce each and every
provision in accordance with its terms.
 
 
 

--------------------------------------------------------------------------------

 
9. Executive’s Duty to Provide Information on Request; Company’s Right to
Injunctive Relief; Tolling.
 
9.1. As reasonably requested by the Company, for a period of 2 years after the
termination of his employment within 24 months after consummation of a
transaction constituting a Change in Control, Executive shall report in
reasonable detail to the Company, orally or in writing, with respect to any
matter reasonably related to his compliance with his obligations under Sections
5 and 6 hereof, including (without limitation) his (i) knowledge or actions with
respect to the protection from disclosure of secret or confidential information,
knowledge or data relating to the Company, its businesses and strategic plans,
possessed or known by or disclosed or made available to Executive during his
employment, (ii) knowledge or actions with respect to any person or entity
involved in any existing or potential business relationship with the Company,
(iii) knowledge or actions concerning any employee, consultant or advisor of the
Company and their relationship with the Company or any person engaged in any
Competing Activity; and (iv) knowledge or actions with respect to his compliance
with his professional obligations.
 
9.2. In the event of a breach or threatened breach of any of Executive’s
obligations under the terms of Sections 5 or 6 hereof, the Company shall be
entitled, in addition to any other legal or equitable remedies it may have in
connection therewith (including any right to damages that it may suffer), to
temporary, preliminary and permanent injunctive relief restraining such breach
or threatened breach. Executive acknowledges that the harm which might result to
the Company as a result of any noncompliance by Executive with any of the
provisions of Sections 5 or 6 would be irreparable. Executive agrees that if
there is a question as to the enforceability of any of the provisions of
Sections 5 or 6 hereof, Executive will not engage in any conduct inconsistent
with or contrary to the obligations set forth therein until after any such
question has been resolved by a final judgment of a court of competent
jurisdiction, which, insofar as practicable under the circumstances, shall be
secured on an expedited basis. Executive and the Company agree that the running
of the periods set forth in Section 6 hereof shall be tolled during any period
of time in which Executive violates the obligations set forth therein.
 
10.  Judicial Enforcement. If any provision of this Agreement is adjudicated to
be invalid or unenforceable under the applicable law in any jurisdiction, the
validity or enforceability of the remaining provisions thereof shall be
unaffected. To the extent that any provision of this Agreement is adjudicated to
be invalid or unenforceable because it is overbroad, that provision shall not be
void but rather shall be limited only to the extent required by applicable law
and enforced as so limited. Executive and the Company acknowledge that this
provision is reasonable in view of their respective interests.
 
11.  Executive Representations. Executive represents that the execution and
delivery of the Agreement and Executive’s employment by the Company do not
breach any previous employment agreement or other contractual obligations of
Executive with a third-party. Executive further agrees to disclose, during the 2
years following the termination of Executive’s employment with the Company
within 24 months after consummation of a transaction constituting a Change in
Control, the substance of the terms of Sections 5, 6, 7, and 9 of this Agreement
to any potential future employer, joint venturer, contractor, partner, or any
other person who may be directly affected by such provisions.
 
 
 

--------------------------------------------------------------------------------

 
12.  Executive Covenant. Following his employment with the Company, to the
extent the Company reasonably so requests, Executive agrees to cooperate with
the Company and its counsel in the contest or defense of, and to provide any
testimony and access to his books and records in connection with, any action,
arbitration, audit, hearing, investigation, litigation or suit involving or
relating to any action, activity, circumstance, condition, conduct, event, fact,
failure to act, incident, occurrence, plan, practice, situation, status or
transaction involving the Company while he was employed by the Company. The
Company shall reimburse Executive for all reasonable expenses incurred by
Executive in connection with providing such cooperation. For its part, the
Company shall (i) make every reasonable effort to arrange for such cooperation
to be provided by Executive at mutually-convenient times and places and
otherwise in a manner that does not interfere unreasonably with Executive’s
employment, search for employment, or retirement, and (ii) compensate Executive
reasonably for any professional services rendered (except in a situation where
Executive is providing testimony in a court of law or administrative proceeding
on behalf of the Company, in which case Executive shall only receive legally
mandated witness fees and reimbursement of his reasonable expenses).
 
13.  Amendments, Entire Agreement. No modification, amendment, or waiver of any
of the provisions of this Agreement shall be effective unless such modification,
amendment, or waiver is in writing specifically referring hereto, and signed by
the parties hereto. This Agreement supersedes all prior agreements and
understandings between Executive and the Company with respect to the
subject-matter hereof, except previously-executed LTIP-related agreements
between Executive and the Company.
 
14.  Assignments. This Agreement shall be freely assignable by the Company to,
and shall inure to the benefit of and be binding upon, the Company, its
successors, assigns and any other entity which shall succeed to the business
presently being conducted by the Company. As a contract for personal services,
neither this Agreement nor any rights hereunder shall be assigned by Executive.
 
15.  Choice of Forum and Governing Law; Attorneys’ Fees.
 
15.1. Any litigation involving this Agreement shall be filed and conducted in
the state or federal courts in Michigan; and (ii) the Agreement shall be
interpreted in accordance with and governed by the laws of the State of
Michigan, without regard to any conflict of law principles thereof.
 
15.2. The Company shall promptly pay all legal fees and expenses incurred by
Executive in seeking to obtain any benefits or payments under, or otherwise
enforce, this Agreement, in connection with a Change in Control. Such payments
shall be made to Executive within 15 days after Executive’s submission of a
written request therefor; provided, however, that Executive shall provide
supporting documentation for the fees and expenses for which reimbursement is
sought as the Company may reasonably require. In the event that a court of
competent jurisdiction shall determine that Executive has pursued such claims
for benefits or payments under, or enforcement of, this Agreement in bad faith,
or advanced frivolous claims in connection therewith, Executive shall promptly
repay all or part of such attorneys’ fees and expenses, as such court shall
determine are directly attributable to such bad faith or frivolous claims.
 
16.  Headings. Section headings are provided in this Agreement for convenience
only and shall not be deemed to alter the content of such sections.
 
 
 

--------------------------------------------------------------------------------

 
17.  Execution of Agreement. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. The exchange of copies of this Agreement and of
signature pages by facsimile transmission shall constitute effective execution
and delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties transmitted by
facsimile shall be deemed to be their original signatures for all purposes.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.
 
 
SEMCO ENERGY INC.
 
By: /s/George A. Schreiber, Jr.  
 
Name: George A. Schreiber, Jr.
 
Title: President and Chief Executive Officer
 

 
 

--------------------------------------------------------------------------------

 

EXECUTIVE
 
/s/Mark T. Prendeville 
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
FORM OF GENERAL RELEASE OF CLAIMS
 
For good and valuable consideration set forth in the agreement (the “Agreement”)
between [INSERT NAME OF EMPLOYEE] (“Employee”) and SEMCO Energy, Inc. (together
with its subsidiaries, affiliates, and successors and the directors, officers,
employees, agents thereof, the “Company”), the sufficiency of which is hereby
acknowledged, Employee and the Company agree as follows:
 
1. General Release of Claims. Except as expressly provided in the Agreement,
Employee, for himself and him dependents, heirs, executors, administrators,
representatives, and assigns, irrevocably releases and forever discharges the
Company of and from, and agrees to indemnify and hold the Company harmless from,
any and all manner of claims, suits, actions, causes of action, demands,
charges, complaints, or obligations of any sort whatsoever (including claims for
costs and attorneys’ fees), direct or indirect, fixed or contingent, known and
unknown, in law or in equity, which he ever had, now has, or may have against
the Company arising in any way whatsoever from or in connection with his
employment at, or the termination of his employment with, the Company. Without
limiting the generality of the foregoing, it is understood and agreed that this
General Release of Claims specifically includes any and all claims for: breach
of express or implied contract or covenant; violation of any federal, state or
local statute, rule, regulation, or order (including the Equal Pay Act of 1963,
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, the Elliott-Larsen
Civil Rights Act, and the Michigan Persons with Disabilities Act); tort; and
breach of any statutory or common law duties or doctrines.
 
2. Certain Matters Not Covered by General Release of Claims. This General
Release of Claims does not, and is not intended to, release, discharge or in any
way remove or otherwise limit or affect any claims, suits, actions, causes of
action, demands, charges, complaints, or obligations of any sort whatsoever
(including claims for costs and attorneys’ fees) arising in connection with or
under or relating in any way to either party’s performance of their obligations
under the Agreement.
 
3. No Admission of Liability. Neither the terms nor the existence of the
Agreement or the General Release of Claims, or the Company’s seeking Employee’s
execution of the General Release of Claims, shall be construed as an admission
of liability by the Company, including that it violated any federal, state or
local statute, regulation, rule, or order; breached any contract or covenant;
committed any tort; breached any statutory or common law duty or doctrine; or
otherwise took, or failed to take, any action or committed any offense that is
actionable in any way by Employee.
 
4. Use of Counterparts Authorized. The General Release of Claims may be executed
in counterparts; provided, however, that each party to the General Release of
Claims shall provide a duly-executed copy of it to the other party to the
General Release of Claims.
 
5. Definition. In the General Release of Claims, the words “include,”“includes,”
and “including” shall mean include, includes, or including without limitation.
 
 
 

--------------------------------------------------------------------------------

 
6. Parties Are Acting Freely, on an Informed Basis, with the Opportunity to Seek
the Advice of Counsel. Employee and the Company each acknowledge that they: are
acting of their own free will; fully understand both the Agreement and the
General Release of Claims; and have had the opportunity to seek the advice of an
attorney about these important legal documents affecting their rights.
 
7. Governing Law and Venue. The Agreement and the General Release of Claims
shall be governed and construed in accordance with the laws of the State of
Michigan, without regard to the conflict of laws provisions thereof. Any action
related in any way whatsoever to the Agreement or General Release of Claims
shall be brought in a court of competent jurisdiction in the State of Michigan.
 
8. Time to Consider General Release of Claims; Right to Revoke; Effect of
Revocation. Employee acknowledges that: (i) he may consider whether to execute
the General Release of Claims for up to 21 days; and (ii), after executing the
General Release of Claims, he may revoke it within 7 days, by giving notice, in
writing, to the Company’s General Counsel, c/o SEMCO Energy, Inc., 2301 West Big
Beaver Road - Suite 921, Troy, Michigan 48084. If Employee revokes the General
Release of Claims as provided herein, Employee shall promptly repay to the
Company any severance and related benefits paid to him under the Agreement.
 
9. Entire Agreement. The Agreement and the General Release of Claims constitute
the entire agreement between Employee and the Company with respect to the
subject-matter hereof. They acknowledge that they are not relying on any
representations or statements (written or oral) not contained therein.
 